Citation Nr: 1736765	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  11-26 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Eligibility to accrued benefits


REPRESENTATION

Appellant represented by:	William La Croix, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to October 1945.  In June 2006, the Veteran passed away; his daughter, the appellant, is listed a surviving dependent on the death certificate.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2017, the Appellant presented sworn testimony during a Video Conference Board hearing in Denver, Colorado, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Appellant timely filed a substantially completed application for accrued benefits on December 6, 2006.


CONCLUSION OF LAW

The Appellant has legal entitlement to accrued benefits.  38 U.S.C.A. §§ 5121, 7105 (2014); 38 C.F.R. §§ 3.1000, 20.101, 20.302(a), 20.1103 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

An application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c).  A claim for death pension, compensation, or dependency and indemnity compensation (DIC), by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.152 (b). 

The evidence shows that the veteran died in June 2006, and the appellant filed an application for accrued benefits in December 2006 through faxing the form to the RO.  The RO denied entitlement to accrued benefits by rating decision dated in October 2008 because they wrote that the Appellant did not file within a year of the Veteran's death.  The Appellant provided evidence of a timely filing at the January 2017 hearing which was not associated with the claims file.  This evidence has now been associated, and the Board has found the application was timely.  As such, the appellant is eligible to accrued benefits for reimbursement for expense of last sickness or burial presuming the appropriate steps to submit receipts and bills are followed.  See 38 C.F.R. § 3.1000(a)(5). 


ORDER

Eligibility to accrued benefits is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


